Case 1:20-cv-04679-RPK-MMH Document 8 Filed 01/04/21 Page 1 of 6 PageID #: 20




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TRUSTEES OF THE LOCAL 7 TILE INDUSTRY
WELFARE FUND, TRUSTEES OF THE LOCAL 7
TILE INDUSTRY ANNUITY FUND, TRUSTEES OF
THE TILE LAYERS LOCAL UNION 52 PENSION
FUND, AND TRUSTEES OF THE BRICKLAYERS
& TROWEL TRADES INTERNATIONAL PENSION                       ANSWER
FUND,
                                                            Civil Action No. 1:20-CV-04679
                                Plaintiffs,

                      Against

ARTISAN STONEWORKS CORP.,

                                Defendant.


       Defendant, Artisan Stoneworks, Corp. (“Artisan”), by its attorneys, Bond, Schoeneck &

King, PLLC, answers the Complaint of the Plaintiffs as follows:

       1.     With respect to Paragraph 1 of the Complaint, Defendant ADMITS that this

purports to be an action pursuant to Sections 502(a)(3) and 515 of the Employee Retirement

Income Security Act (“ERISA”) and Section 301 of the Labor-Management Relations Act of

1947 (“LMRA”) (29 U.S.C. §185), but DENIES any violation of those statutory provisions and

DENIES the remaining allegations contained in that paragraph.

       2.     ADMITS the allegations set forth in Paragraph 2, 3, 4, 5, 6 and 7 of the

Complaint.

       3.     With respect to Paragraph 8 of the Complaint, Defendant ADMITS that it was

bound to a collective bargaining agreement with the Tile Setters and Tile Finishers Union of

New York and New Jersey, Local 7 (the “Union”) for the period through June 2, 2017, but

DENIES the remaining allegations contained in that paragraph.



                                                                                       1087805
Case 1:20-cv-04679-RPK-MMH Document 8 Filed 01/04/21 Page 2 of 6 PageID #: 21




       4.      With respect to Paragraphs 9, 10, 11 and 12 of the Complaint, Defendant refers to

the terms of the collective bargaining agreement (“CBA”) for their meaning and content, and

DENIES the remaining allegations contained in those paragraphs.

       5.      With respect to Paragraph 13 of the Complaint, Defendant ADMITS that

representatives of the Plaintiffs have conducted an audit of Defendant’s records, but DENIES the

remaining allegations contained in that paragraph.

       6.      DENIES the allegations contained in Paragraphs 14, 15 and 16 of the Complaint.

       7.      With respect to Paragraph 17 of the Complaint, Defendant repeats and realleges

its answer to each and every allegation contained in Paragraphs 1 through 16 of the Complaint.

       8.      Paragraph 18 of the Complaint states a legal conclusion to which no responsive

pleading is required. To the extent that a responsive pleading is required to Paragraph 18 of the

Complaint, Defendant DENIES the allegations in that paragraph.

       9.      With respect to Paragraph 19 of the Complaint, Defendant ADMITS that it was

bound to a CBA with the Union through June 2, 2017, but DENIES the remaining allegations

contained in that paragraph.

       10.     With respect to Paragraph 20 of the Complaint, Defendant refers to the terms of

the CBA for their meaning and content, and DENIES the remaining allegations contained in that

paragraph.

       11.     DENIES the allegations contained in paragraphs 21 and 22 of the Complaint.

       12.     With respect to Paragraph 23 of the Complaint, Defendant repeats and realleges

its answer to each and every allegation contained in Paragraphs 1 through 22 of the Complaint.




                                                2
Case 1:20-cv-04679-RPK-MMH Document 8 Filed 01/04/21 Page 3 of 6 PageID #: 22




          13.   With respect to Paragraph 24 of the Complaint, Defendant refers to the terms of

the CBA for their meaning and content, and DENIES the remaining allegations contained in that

paragraph.

          14.   Paragraph 25 of the Complaint states a legal conclusion to which no responsive

pleading is required. To the extent that a responsive pleading is required to Paragraph 25 of the

Complaint, Defendant DENIES the allegations in that paragraph.

          15.   DENIES the allegations contained in paragraphs 26, 27 and 28 of the Complaint.

          16.   Defendant DENIES the allegations in Plaintiffs’ request for relief.

          17.   Defendant DENIES all allegations of the Complaint not expressly admitted

herein.

                                        FIRST DEFENSE

          18.   Defendant has cooperated in Plaintiffs’ audit of its books and records.

          19.   Further, since being advised by Plaintiffs of the alleged underpayment of

contributions, Defendant has made numerous, good faith efforts to reconcile its records regarding

benefit contributions with those of the Plaintiffs. As such, Plaintiffs’ allegations of delinquent

contributions as alleged in its Complaint are deficient and fail to state a claim upon which relief

can be granted.

                                      SECOND DEFENSE

          20.   By its terms, the CBA covers defined tasks and functions at a jobsite based on the

Union’s craft jurisdiction and relating to the installation of tile or marble. Other tasks and

functions performed by an employer, including, but not limited to, fabrication, certain exterior

and preparation work, are outside the scope of the CBA and do not constitute covered work.




                                                 3
Case 1:20-cv-04679-RPK-MMH Document 8 Filed 01/04/21 Page 4 of 6 PageID #: 23




       21.     Further, the CBA and the Union have a limited geographic territory in New York

and New Jersey.

       22.     Plaintiffs’ allegations of delinquent contributions as alleged in the Complaint are

substantially based on work performed by Defendant and others that is not covered work under

the CBA and is beyond the scope of the CBA. As such, Plaintiffs’ claims are deficient and fail

to state a claim upon which relief can be granted.

                                        THIRD DEFENSE

       23.     Plaintiffs’ claims are barred, in whole or in part by, the applicable statute of

limitations.

                                      FOURTH DEFENSE

       24.     Plaintiffs’ claims are barred, in whole or in part by, the doctrine of laches and are

not equitably tolled.

                                        FIFTH DEFENSE

       25.     Plaintiffs previously commenced an action against Defendant for alleged

delinquent contributions (14-cv-5063 EDNY) which action was amicably settled among the

parties to the action. The settlement included a release of Plaintiffs’ claims.

       26.     Certain of Plaintiffs’ claims in the present case are duplicative of the claims

asserted and/or settled by the resolution of the prior action. Plaintiffs’ claims are barred, in

whole or in part, by the doctrines of settlement and release.

                                        SIXTH DEFENSE

       27.     Upon information and belief, the Plaintiffs have failed to enforce, or have

selectively enforced, some or all of their asserted claims against other similarly-situated




                                                  4
Case 1:20-cv-04679-RPK-MMH Document 8 Filed 01/04/21 Page 5 of 6 PageID #: 24




employers and, therefore, they are precluded from enforcing them in this action under the

doctrines of waiver, estoppel, and selective enforcement.

                                     SEVENTH DEFENSE

        28.    Upon information and belief, Plaintiffs have failed to mitigate damages, in whole

or in part.

        WHEREFORE, Defendant respectfully requests that the Complaint be dismissed in its

entirety, that the Court enter judgment accordingly, and award Defendant reasonable attorneys’

fees, costs and such other relief as this Court deems just and proper.

Dated: Syracuse, New York
       January 4, 2021                                Respectfully submitted,

                                                      BOND, SCHOENECK & KING, PLLC

                                                      By:    s/ Thomas G. Eron
                                                              Thomas G. Eron

                                                      Office and P. O. Address
                                                      One Lincoln Center; Suite 1800
                                                      Syracuse, NY 13202
                                                      Telephone: (315) 218-8647
                                                      teron@bsk.com

TO:     John M. Harras, Esq.
        VIRGINIA & AMBINDER, LLP
        40 Broad Street, 7th Floor
        New York, NY 10004
        Telephone: 212-943-9080




                                                 5
Case 1:20-cv-04679-RPK-MMH Document 8 Filed 01/04/21 Page 6 of 6 PageID #: 25




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of January, 2021, the foregoing Answer was served via
the Court’s CM/ECF system to the following:

                             John M. Harras, Esq.
                             VIRGINIA & AMBINDER, LLP
                             40 Broad Street, 7th Floor
                             New York, NY 10004
                             Telephone: 212-943-9080
                             Email: jharras@vandallp.com


                                                              s/ Thomas G. Eron
                                                                     Thomas G. Eron




                                                6
